Citation Nr: 1228940	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of left great toe fracture, with toenail removal.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record on appeal raised the issue of unemployability.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

The Veteran's July 2010 statement and the Veteran's accredited representative's August 2011 written argument raised the issue of entitlement to service connection for a hip disability caused by or related to the residuals of his left great toe fracture, with toenail removal.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 statement, the Veteran requested VA obtain his most recent medical records from the Overton Brooks VA Medical Center, in Shreveport, Louisiana, where he had been receiving treatment from a podiatrist.  Review of the claims file does not reveal any records dated subsequent to July 2008, and there is no indication any attempts were made to obtain any records dated since July 2008.   

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to treatment for the Veteran's service-connected left great toe fracture, with toenail removal, dated since July 2008.

During a July 2008 VA examination, the examiner noted the Veteran is in receipt of Social Security Administration (SSA) disability benefits for a heart condition and the residuals of a stroke.  However, records regarding the Veteran's SSA disability benefits have not been associated with the claims file, and the record contains no indication any attempts were made to obtain the Veteran's complete SSA record.  The Board notes SSA records are potentially relevant to its determination, and VA is obligated to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain the Veteran's complete SSA record. 

The Board acknowledges the Veteran was afforded an examination for his feet in July 2008.  However, since new records are likely to be associated with the claims file over the course of this remand, the Veteran should be afforded another VA examination for his feet.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).

In the July 2008 VA examination, the examiner noted the Veteran's pain in his left great toe was always present and kept him from working.  The Veteran reported he has had numerous jobs since service, but was unable to maintain a job for a full year because physical labor was too difficult due to his fractured left toe and other health conditions and the Veteran lacked education.  As of the July 2008 examination, the Veteran was unemployed.  In May 2010, the Veteran reported his symptoms were severe and prevented him from keeping a job.  Therefore, the Board finds a claim for TDIU is raised by the record and must be considered on remand.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes the Veteran has not been provided the first element of the Veterans Claims Assistance Act of 2000 (VCAA) notice, i.e., how to substantiate his claim for a TDIU.  However, as discussed above, this issue was raised by the evidence of record, and the Board is ordering development pertinent to this claim.  Thus, pursuant to the VCAA, the Veteran should be provided with notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the evidence and information necessary to substantiate a claim for TDIU.

2.  Attempt to obtain VA medical records pertaining to the Veteran dated since July 2008, including any records from the Overton Brooks VA Medical Center in Shreveport, Louisiana.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

3.  Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, it must be noted and the Veteran must be informed in writing. 

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of the residuals of his left great toe fracture, with toenail removal.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether the residuals of the Veteran's left great toe fracture, with toenail removal, are moderate, moderately severe, or severe, and as to whether it is at least as likely as not that the Veteran is unemployable due to the residuals of his left great toe fracture, with toenail removal, with consideration of his occupational experience, education, and training, but without consideration of his age.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  

5.  Thereafter, re-adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


